IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 KIRK TRADEWELL AND JACQUELINE                  : No. 12 MM 2022
 TRADEWELL,                                     :
                                                :
                     Petitioners                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 THE HONORABLE JUDGE BRET BINDER,               :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.           The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.